Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office actiovn.
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,155,892 to Emmons et al. (Cited on ISR) as evidenced by U.S. Patent Pub. No. 2012/0029146 to Matsui et al.
As to claims 1-3, Emmons discloses a low molecular weight polyurethane polymer comprising structural units according to the following formula:
R-O-C(=O)-NH-R’””-NH-C(=O)-O-(CH2CH20) x-C(=O)-NH-R’”’” — NH-C(=O)-O-R, please refer to table 2 for R, R’, R”, R’”’, x (Examples 20, 22, 30, 31, 34, and 58 and a formula:
R-O-(CH2CH20)x - C(=O)-NH-R’-NH-C(=O)-O-(CH2CH20)x-C(=O)-NH-R’ — NH-C(=O)- (OCH2CH2)x-O-R, please refer to table 3 for each R, R’, x and y (Examples 75, 77-81, 94, and 96).

Emmons discloses a molecular weight that overlaps the claimed amount. It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. Emmons teaches by appropriate selection of reactants and reaction conditions, including proportions and molecular weight of reactants, a variety of polymeric products may be obtained. Thickening properties are due to the presence and distribution therein of hydrophilic (polyoxyalkylene groups) and hydrophobic groups (isocyanates and monofunctional reactants).  Further, Matsui teaches polyurethane dispersions with number average molecular weights of 10,000 to 100,000 (0085) and a polydispersity that ranges from 1.75 to 3.25 (0087), wherein the Mn and the Mw/Mn can be controlled in a desired range by suitably adjusting the conditions related to homogeneity of the urethanization reaction and by adjusting the amounts of polyisocyanate, polyol, and chain terminating agent (0086, 0088).  Accordingly, the skilled artisan could have used to disclosure of Emmons as evidenced by Matsui to arrive at the presently claimed invention with a reasonable expectation of success that the selection of reactants, molecular weight, and proportions of reactants could be routinely selected to produce polymers with good thickening properties (4:8-23).  

As to claim 5, Emmons discloses ethylene oxide and propylene oxide reaction products with monofunctional alcohols (See Examples).
As to claim 6, Emmons discloses the claimed formula above and no other reactants are present, therefore, 100% of the polymer contains only the structural units discussed in the formula.
As to claims 7-9, Emmons discloses the use of monoisocyanates within the reaction components that comprise the reaction product of preferably toluene diisocyanate (differ in reactivity, claim 9), and monofunctional active compounds comprising the reaction product of alkylene oxides and C1-C24 alcohols (R1 = C1-C24) that results in the R1 of the formula and teaches suitable polyoxyalkylene polyols such as adducts of multifunctional alcohols and alkylene oxides (8:1-21). Accordingly, it would have been obvious to first react the diisocyanate component with the monofunctional reactants discussed in Emmons followed by the reaction of polyhydric adducts of alkylene oxides to arrive at the presently claimed invention with a reasonable expectation of success that the process would result in the desired properties of Emmons with respect to thickening behavior.
As to claim 11, Emmons discloses compositions (latex paint compositions, printing pastes) comprising the polyurethane polymer, a continuous aqueous phase, and hydrophobic acrylic polymers that are dispersed in the aqueous phase (13:1-69).
As to claim 12, Emmons discloses that the hydrophobic polymers are considered binders within the printing paste (Example 270).

As to claim 15, Emmons discloses that the polymers are useful for thickening of water alone and the addition of a suitable amount of methanol to a water solution containing 25% by weight of the thickener forms a clear concentrate useful in preparing pigment printing pastes (15:1-8). Also, Emmons teaches 0.1 to 10% by weight of thickeners are used in latex solids to provide suitable thickening and other properties. It would have been obvious to include the claimed amount of thickener taught in Emmons to provide the desired thickening behavior without adversely affecting other properties of the final product (14:32-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763